Case: 12-3216   Document: 6      Page: 1   Filed: 10/23/2012




          NOTE: This order is nonprecedential.


  Wniteb ~tate~ QCourt of ~peaI~
      for tbe jfeberaI QCircuit

                 WEN CHIANN YEH,
                     Petitioner,

                            v.
           DEPARTMENT OF DEFENSE,
                 Respondent.


                       2012-3216


   Petition for review of the Merit Systems Protection
Board in case no. CH1221110433-W-2.


                     ON MOTION


                      ORDER

   Wen Chiann Yeh moves for an extension of time, until
October 22, 2012, to file his informal brief.

   Upon consideration thereof,

   IT Is ORDERED THAT:

   The motion is granted.
Case: 12-3216   Document: 6   Page: 2   Filed: 10/23/2012




WEN YEH V. DEFENSE                                    2


                                FOR THE COURT


                                lsI Jan Horbaly
                               Jan Horbaly
                               Clerk
s27